DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because in Figs. 1, 2, 3 and 4, there are numerous apparent dimensional characters without any dimensional units, i.e., inches, mm, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-8, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S> Patent No. 6,742,213 (hereinafter Vaes).
	As for claim 1, the patent to Vaes discloses in Figs. 1-6, for example, an ergonomic paintbrush (see Title and Abstract) comprising: an (ergonomic) handle 20 (col. 3, lines 46-47) comprising a brush end defining a neck segment 27 (note also, “neck segment” 27 could really be any portion/part/border at brush end 27 connected to a brush head 40 (casing 28, upper casing 31) mentioned below; Figs. 1 and 6), a shoulder surface 66 defining a top segment, a transition section 24 defining a middle segment, and a handle section 22 defining a bottom segment; and a casing 28 and/or upper casing 31 defining a brush head 40 (28, 31) connected to the neck segment 27 of the handle (Figs. 1 and 6); wherein: (i) the top segment 66 of the handle is aligned with the neck segment 27 and brush head 28, 31 (Figs. 1 and 6); (ii) the middle segment 24 is laterally offset from the top segment 66 by a first curve (where user’s thumb 48 is in Fig. 1); and (iii) the bottom segment 22 is laterally offset from the middle segment 24 by a second curve (Fig. 1); wherein the combination of the first curve and second curve forms a sigmoidal curve in the handle 20 “configured to fit between a user’s thumb and fingers” (merely functional language but see Fig. 1; col. 3, line 46 to col. 4, line 11).
	As for claim 2, wherein the second curve is oriented in the opposite direction relative to the first curve (Fig. 1). 
As for claim 3, wherein: (i) the middle segment 24 is laterally offset from the top segment 66 in a left direction; or (ii) the middle segment 24 is laterally offset from the top segment 66 in a right direction since such recitation of a “left direction” or a “right direction” is merely relative. Alternative language in the claim is noted.
As for claim 4, wherein (i) the bottom segment 22 is laterally offset from the top segment 66 in a left direction; or (ii) the bottom segment 22 is laterally offset from the middle segment 24 in a right direction since such recitation of a “left direction” or a “right direction” is merely relative. Alternative language in the claim is noted.
As for claim 5, wherein the handle 20 and brush head 28, 31 are substantially coplanar (at least at the neck segment 27 and the top segment 66 of the handle 20; Figs. 1 and 6).
As for claim 6, wherein the midpoint of the top segment 66 comprises a cross section, and the shape of the cross section is deemed substantially rectangular (Figs. 4 and 6). 
As for claim 7, wherein the handle 20 is tapered from the neck segment 27 to the top segment 66 (Fig. 6).
As for claim 8, (i) the handle 20 is deemed wider at the midpoint of the top segment 66 relative to the midpoint of the middle segment 24 (Fig. 6). Alternative language in the claim is noted.
As for claim 12, wherein the brush head 28, 31 comprises bristles 30 that protrude from the opposite end of the brush head relative to the neck segment 27 (Figs. 1-6). 
As for claim 13, wherein the bristles 30 are substantially coplanar with the brush head 28, 31 and neck segment 27 (Figs. 1, 3, 4 and 6).
As for claim 14, wherein the bristles 30 are of unequal length to provide an angled toe (reference Figs. 8 and 12). 
As for claim 15, the bristles 30 (col. 3, lines 50-51) are deemed to comprise either natural or synthetic fibers. Alternative language in the claim is noted.
As for claim 18 reciting wherein the paintbrush is “configured to be held by a user at about the middle and bottom segments of the handle”, such recitation is merely functional and adds/imparts no further specific structural limitation(s) to the claim. A user is clearly capable of holding the paintbrush in the manner recited above, if so desired. In any case, Vaes teaches in Figs. 1-6, for example, an ergonomic handle 20 and which device or handle 20 could well be held in any desired or comfortable manner by a user (see Figs. 1, 2 and 5, for example).
As for claim 19 reciting wherein the handle is configured to: (i) reduce fatigue when using the paintbrush; and/or (ii) reduce or prevent pain associated with repetitive strain injury when using the paintbrush; and/or improve efficiency of painting when using the paintbrush, such recitations are merely functional in form and add/impart no further specific structural limitation(s) to the claim. Alternative functional language in the claim is noted. In any case, Vaes teaches in Figs. 1-6, for example, an ergonomic handle 20 and which device or handle 20 could well be held in any desired or comfortable manner by a user (see Figs. 1, 2 and 5, for example) and also teaches and is concerned with reducing hand strain and fatigue when using/gripping the ergonomic paintbrush handle 20 (col. 4, lines 42-56).
As for claim 20, Vaes discloses in Figs. 1-6, for example, a paintbrush (Abstract and col. 1, lines 64-65), comprising: a brush head at casing 28, upper casing 31 (and with or without bristles 30); and a handle 20 connected to the brush head 28, 31, the handle 20 including a linear portion (defined at head section 26 and/or shoulder 66 at brush end 27 in Figs. 1 and 6) proximate to the brush head 28, 31 and a sigmoidal portion including a first curve and a second curve (at transition section 24 in Fig. 1) “shaped to fit between a thumb and a finger of a person when holding the handle”, such recitation is merely functional and adds/imparts no further specific structural limitation(s) to the claim. A user is clearly capable of holding the paintbrush in the manner recited above, if so desired. In any case, Vaes teaches in Figs. 1-6, for example, an ergonomic handle 20 and which device or handle 20 could well be held in any desired or comfortable manner by a user (see Figs. 1, 2 and 5, for example).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vaes.
As for claim 9 reciting wherein the width of the handle at the midpoint of the top segment is about 1 inch to about 3 inches, and/or wherein the width of the handle at the midpoint of the middle segment is about 0.5 inches to about 1.5 inches, changes in size are generally recognized as being within the level of ordinary skill and would be obvious depending on the particular painting operation/task at hand. Alternative language in the claim is noted.
As for claim 10 reciting wherein (i) the top segment is about 1.5 inches to about 14 inches in length; (ii) the middle segment is about 1.5 inches to about 2.5 inches in length; and/or (iii) the bottom segment is about 2.5 inches to about 4.5 inches in length, changes in size are generally recognized as being within the level of ordinary skill and would be obvious depending on the particular painting operation/task at hand. Alternative language in the claim is noted.
As for claim 11 reciting wherein (i) the length of the top segment is about 2 inches to about 3.5 inches; (ii) the length of the top segment is about 2 inches to about 7.5 inches; or (iii) the length of the top segment is about 2 inches to about 13.5 inches, changes in size are generally recognized as being within the level of ordinary skill and would be obvious depending on the particular painting operation/task at hand. Alternative language in the claim is noted.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vaes in view of U.S. Patent Application Publication US 2015/0250298 (hereinafter Griffiths).
Vaes discloses all of the recited subject matter as previously recited above with the exception of the bristles comprising nylon, polyester, or a combination thereof. Alternative language in the claim is noted. The reference to Griffiths teaches a paintbrush having bristles 11 comprising nylon or polyester (paragraph [0042]). Alternative language in the claim is noted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vaes such that the bristles comprise nylon or polyester as suggested by Griffiths for durability purposes.

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vaes in view of U.S. Patent Application Publication US 2004/0231083 (hereinafter Zaksenberg).
Vaes discloses all of the recited subject matter as previously recited above with the exception of the handle comprising wood, plastic, metal, or a combination thereof. Alternative language in the claim is noted. The reference to Zaksenberg teaches in Fig. 2, for example, a paintbrush having a handle 20 comprising wood or plastic (paragraph [0019]). Alternative language in the claim is noted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vaes such that the handle comprises wood or plastic as suggested by Zaksenberg for durability purposes.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Russell et al., Youssefieh, Hayes, Kaye, Thornton, Diedrichs, Dietrich, Hadcock, Ducharme and Castro are pertinent to various ergonomic brushing arrangements.




12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723